Name: Commission Regulation (EC) No 1128/1999 of 28 May 1999 laying down detailed rules of application for a tariff quota for calves weighing not more than 80 kilograms originating in certain third countries
 Type: Regulation
 Subject Matter: tariff policy;  means of agricultural production;  cooperation policy;  international trade
 Date Published: nan

 Avis juridique important|31999R1128Commission Regulation (EC) No 1128/1999 of 28 May 1999 laying down detailed rules of application for a tariff quota for calves weighing not more than 80 kilograms originating in certain third countries Official Journal L 135 , 29/05/1999 P. 0050 - 0056COMMISSION REGULATION (EC) No 1128/1999of 28 May 1999laying down detailed rules of application for a tariff quota for calves weighing not more than 80 kilograms originating in certain third countriesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3066/95 of 22 December 1995 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for the adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreements to take account of the Agreement on Agriculture concluded during the Uruguay Round Multilateral Trade Negotiations(1), as last amended by Regulation (EC) No 2435/98(2), and in particular Article 8 thereof,Having regard to Council Regulation (EC) No 1926/96 of 7 October 1996 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for the adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the agreements on free trade and trade-related matters with Estonia, Latvia and Lithuania, to take account of the Agreement on Agriculture concluded during the Uruguay Round Multilateral Trade Negotiations(3) and in particular Article 5 thereof,Having regard to Council Decision 98/677/EC of 18 May 1998 on the conclusion of a Protocol adjusting trade aspects of the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Lithuania, of the other part, to take account of the accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden to the European Union and the outcome of the Uruguay Round negotiations on agriculture, including improvements to the existing preferential arrangements(4), and in particular Article 2 thereof,Having regard to Council Decision 1999/86/EC of 18 May 1998 on the conclusion of a Protocol adjusting trade aspects of the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Estonia, of the other part, to take account of the accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden to the European Union and the outcome of the Uruguay Round negotiations on agriculture, including improvements to the existing preferential arrangements(5), and in particular Article 2 thereof,(1) Whereas Regulations (EC) No 3066/95 and (EC) No 1926/96 and Decisions 98/677/EC and 1999/86/EC provide for the opening of a tariff quota for an annual volume of 178000 live bovine animals weighing 80 kilograms or less originating in Hungary, Poland, the Czech Republic, Slovakia, Romania, Bulgaria, Estonia, Latvia and Lithuania and benefiting from an 80 % reduction in the rate of customs duties; whereas it is necessary to adopt, on a multiannual basis, for 12-month periods beginning on 1 July, hereinafter called the "year of import", detailed rules of application; whereas, to that end, the annual arrangements provided for in the past for that quota should be applied;(2) Whereas experience shows that limiting imports can give rise to speculative import applications; whereas, in order to guarantee that the planned measures function correctly, most of the quantitioes available should be reserved for "traditional" importers of live bovine animals; whereas in certain cases administrative errors by the competent national body threaten to restrict access by traders to this part of the quota; whereas there should be provision to correct any harm caused;(3) Whereas, so as not to introduce rigidity into trade relations in the sector, a second allocation should be made available for traders able to show that they are carrying out a genuine activity involving trade in a significant number of animals with third countries; whereas, in consideration of this and in order to ensure efficient management, a minimum of 100 animals should be required to have been exported and/or imported during the 12 months preceding the year of import in question by the traders concerned; whereas a batch of 100 animals in principle constitutes a normal load; whereas experience has shown that the sale or purchase of a single batch is a minimum requirement for a transaction to be considered real and viable;(4) Whereas verification of these criteria requires all applications from the same trader to be submitted in the Member State where the trader is registered for VAT purposes;(5) Whereas, so as to avoid speculation, access to the quota should be denied to "traditional" traders no longer carrying out an activity in the beef and veal sector on 1 June preceding the year of import in question;(6) Whereas it should be stipulated that import rights are to be allocated after a reflection period and where necessary with a fixed percentage reduction applied;(7) Whereas, to ensure orderly importation, the issue of the licences should be staggered over the year of import;(8) Whereas the arrangements should be managed using import licences; whereas, to this end, rules should be laid down on the submission of applications and the information to be given on applications and licences, where necessary by addition of certain provisions of Commission Regulation (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products(6), as last amended by Regulation (EC) No 168/1999(7), and of Commission Regulation (EC) No 1445/95 of 26 June 1995 on rules of application for import and export licences in the beef and veal sector and repealing Regulation (EEC) No 2377/80(8), as last amended by Regulation (EC) No 2648/98(9);(9) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 1With the exception of imports under the tariff quotas for the importation of 169000 young male bovine animals for fattening and 153000 live bovine animals weighing between 80 and 300 kilograms, imports into the Community of live bovine animals falling within CN codes 0102 90 05, 0102 90 21, 0102 90 29, 0102 90 41 and 0102 90 49 and referred to in Article 1(1)(a) of Council Regulation (EEC) No 805/68(10), originating in the countries listed in Annex I, shall be subject to the management measures laid down in this Regulation.Article 21. Import licences under this Regulation may be issued on a multiannual basis for periods from 1 July to 30 June of the following year (hereinafter called "the year of import"), for individual years of import only for 178000 animals falling within CN code 0102 90 05 originating in the countries listed in Annex I.The quota shall have the serial number 09.45982. For those animals, the ad valorem duty and the specific duties fixed in the Common Customs Tariff (CCT) shall be reduced by 80 %.3. The annual quantity referred to in paragaph 1 shall be divided into two parts, as follows:(a) the first part, equal to 70 %, i.e. 124600 head, shall be allocated among importers who can furnish proof of having imported animals under the quota bearing serial No 09.4598 during the 36 months preceding the import year in question.However, Member States may accept as the reference quantity import rights for the preceding year of import which were not allocated because of an administrative error by the competent national body.(b) the second part, equal to 30 %, i.e. 53400 head, shall be allocated among traders who can furnish proof of having imported and/or exported during the 12 months preceding the year of import in question at least 100 live bovine animals falling withn CN code 0102 90 apart from those under (a).Traders must be registered for VAT purposes in a Member State.4. The 124600 head shall be allocated on the basis of applications for import rights among the eligible importers in proportion to their imports of animals within the meaning of the first subparagraph of paragraph 3(a) during the period referred to in that point and proven in accordance with paragraph 6.5. The 53400 head shall be allocated among the eligible traders in proportion to the quantities applied for within the meaning of paragraph 3(b) and proven in accordance with paragraph 6.6. Proof of import and export shall be provided exclusively by means of the customs document of release for free circulation or the export document duly stamped by the customs authorities.Member States may accept copies of the above document duly certified by the issuing authority where applicants can prove to the satisfaction of the competent authority that they were not able to obtain the original documents.Article 31. Traders who on 1 June preceding the year of import in question were no longer engaged in any activity in the beef and veal sector shall not qualify for the allocation under the first subparagraph of Article 2(3)(a).2. Any business formed by the merger of businesses each having rights under Article 2(4) shall enjoy the same rights as the businesses from which it was formed.Article 41. Applications for import rights may be presented only in the Member State in which the applicant is registered for VAT purposes.2. For the purposes of the first subparagraph of Article 2(3)(a), traders shall present applications for import rights to the competent authorities together with the proof referred to in Article 2(6) by 8 June preceding the year of import in question at the latest.After verification of the documents presented, Member States shall forward to the Commission, by the 10th working day following the end of the period for the submission of applications at the latest, the list of traders who meet the acceptance conditions, showing in particular thier names and addresses and the number of animals imported during the period referred to in the first subparagraph of Article 2(3)(a).3. For the purposes of Article 2(3)(b), applications for import rights, together with the proof referred to in Article 2(6), must be lodged by traders by 8 June preceding the year of import in question.Only one application may be lodged by each applicant. Where the same applicant lodges more than one application all applications from that person shall be invalid. Applications may not relate to a quantity larger than that available.After verification of the documents presented, Member States shall forward to the Commission, by the 10th working day following the end of the period for the submission of applications at the latest, the list of applicants and quantities applied for.4. All notifications, including notifications of an absence of applications, shall be made by fax, drawn up on the basis of the models in Annexes II and III hereto.Article 51. The Commission shall decide to what extent applications may be accepted.2. As regards applications under Article 4(3), where the quantities applied for exceed the quantities available, the Commission shall reduce the quantities applied for by a fixed percentage.If the reduction referred to in the preceding subparagraph results in a quantity of less than 100 head per application, the allocation shall be made by drawing lots, by batches of 100 head, by the Member States concerned. If the remaining quantity is less than 100 head, it shall constitute a single batch.Article 61. Imports of the quantities allocated in accordance with Article 5 shall be subject to the presentation of one or more import licences.2. Licence applications may be presented only in the Member State in which the application for import rights has been lodged.3. Following notification of allocations from the Commission, in accordance with Article 5(1), licences shall be issued, at the request of traders, up to 31 December of the year of import for a maximum of 50 % of the allocated import rights. Import licences for the remaining quantities for the same year of import shall be issued from 1 January.The number of animals for which a licence is issued shall be expressed in units. Where necessary, numbers shall be rounded up or down as the case may be.4. Licence applications and licences shall contain the following entries:(a) in box 8, the indication of the countries referred to in Annex I; licences shall carry with them an obligation to import from one or more of the countries indicated;(b) in box 16, CN subheading 0102 90 05;(c) in box 20, the serial number 09.4598 and at least one of the following:- Reglamento (CE) N ° 1128/1999- Forordning (EF) Nr. 1128/1999- Verordnung EG) Nr. 1128/1999- Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1128/1999- Regulation (EC) No 1128/1999- RÃ ¨glement (CE) n ° 1128/1999- Regolamento (CE) n. 1128/1999- Verordening (EG) Nr. 1128/1999- Regulamento (CE) n.o 1128/1999- Asetus (EY) n:o 1128/1999- FÃ ¶rordning (EG) nr 1128/1999.5. Import licences issued pursuant to this Regulation shall be valid for 90 days from their date of issue within the meaning of Article 21(1) of Regulation (EEC) No 3719/88. However, licences may be issued only with effect from 1 July of the year of import and shall expire not later than 30 June.6. Licences issued shall be valid throughout the Community.7. Article 8(4) of Regulation (EEC) No 3719/88 shall not apply.Article 7Imported animals shall qualify for the duties referred to in Article 1 on presentation of an EUR.1 movement certificate issued by the exporting country in accordance with Protocol 4 annexed to the Europe Agreements with the central European associate countries and Protocol 3 annexed to the Europe Agreements with the Baltic countries or a declaration drawn up by the exporter in accordance with those Protocols.Article 8Regulations (EEC) No 3719/88 and (EC) No 1445/95 shall apply, subject to the provisions of this Regulation.Article 9This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 28 May 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 328, 30.12.1995, p. 31.(2) OJ L 303, 13.11.1998, p. 1.(3) OJ L 254, 8.10.1996, p. 1.(4) OJ L 321, 30.11.1998, p. 1.(5) OJ L 29, 3.2.1999, p. 9.(6) OJ L 331, 2.12.1988, p. 1.(7) OJ L 19, 26.1.1999, p. 4.(8) OJ L 143, 27.6.1995, p. 35.(9) OJ L 335, 10.12.1998, p. 39.(10) OJ L 148, 28.6.1968, p. 24.ANNEX IList of third countriesHungaryPolandCzech RepublicSlovakiaRomaniaBulgariaLithuaniaLatviaEstoniaANNEX IIEC fax No: (32 2) 296 60 27; (32 2) 295 36 13Application of Article 4(2) of Regulation (EC) No 1128/1999Serial No 09.4598>PIC FILE= "L_1999135EN.005502.EPS">ANNEX IIIEC Fax: (32 2) 296 60 27 (32 2) 295 36 13Application of Article 4(3) of Regulation (EC) No 1128/1999Serial No 09.4598>PIC FILE= "L_1999135EN.005602.EPS">